EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made this 22nd  day of June 2011,
by and between ARNO THERAPEUTICS, INC., a Delaware corporation with principal
executive offices at 4 Campus Drive, 2nd Floor, Parsippany, NJ 07054 (the
“Company”), and ALEX ZUKIWSKI, M.D., residing at [                        ] (the
“Executive”).


WITNESSETH:
 
WHEREAS, the Company desires to employ Executive as Chief Medical Officer of the
Company; and
 
WHEREAS, Executive desires to serve the Company in such capacity, upon the terms
and subject to the conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:
 
1.      Employment.  The Company agrees to employ Executive, and Executive
agrees to be employed by the Company, upon the terms and subject to the
conditions of this Agreement.
 
2.      Term.  Executive’s employment by the Company shall commence on June 22,
2011 (the “Effective Date”) and continue for a period of three  years from the
Effective Date unless terminated earlier as set forth in Section 8 below (the
“Term”); provided, however, that the Term shall be automatically extended for an
additional one-year period, on an annual basis, unless the Company or Executive
provides the other party with written notice at least 90 days' prior to the end
of the Term of the intent to not renew the contract ("Notice of Non-Renewal").
 
3.      Duties; Place of Performance; Etc.
 
(a)      Executive shall serve as Chief Medical Officer of the Company and
shall, subject to the direction of the Board of Directors of the Company (the
“Board”), have such powers and perform such duties as are customarily performed
by the Chief Medical Officer of a similarly situated company including, but not
limited to:
 
(i)      Managing the preclinical and clinical development for lead molecules
including early development, clinical proof of concept studies and regulatory
submissions;
 
(ii)      Responsible for strategy and operations of Phase I-III program
clinical activities;
 
(iii)    Responsible for management of regulatory function and executing those
duties consistent with appropriate compliance guidelines and FDA practices;
 
(iv)     Participating in business development activities;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)      Representing the Company at FDA, EMEA and other regulatory agencies;
 
(vi)     Gaining knowledge of competitors and clinical developments in relevant
therapeutic areas;
 
(vii)    Representing the Company at scientific conferences, presentations,
industry and investment groups;
 
(viii)   Gaining relationships with key opinion leaders and lead clinical
investigators in the oncology field;
 
(ix)     Establishing partnerships with the international scientific and medical
community; and
 
(x)      Participating and representing the Company as necessary in partnering
and financing activities (presentations, due diligence etc.).
 
(b)           Executive shall also have such other powers and duties as may be
from time to time directed by the Board, provided that the nature of Executive’s
powers and duties so prescribed shall not be inconsistent with Executive’s
position and duties herein.
 
(c)           Executive shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the interests of the Company and shall not during
the Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage,
which will interfere with the performance by Executive of his duties hereunder
or Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company. Notwithstanding the foregoing,
Executive shall be permitted to (i) maintain his clinical oncology practice for
up to two days per month, not to exceed 24 days per annum; and (ii) provide up
to eight hours per month providing consulting services provided that such
consulting services do not represent a Corporate Opportunity (as defined below),
and as otherwise as agreed by the parties.
 
(d)           The duties to be performed by Executive hereunder shall be
performed primarily at the office of the Company, which shall be at such
location as the Company and Executive may mutually agree; provided, however,
that Executive understands that his duties will require periodic travel, which
may be substantial at times.
 
4.      Compensation.  As full compensation for the performance by Executive of
his duties under this Agreement, during the Term the Executive shall receive the
following:
 
(a)           Base Salary.  The Company shall pay Executive a base salary (the
“Base Salary”) equal to $375,000.00 per annum, payable during the Term in
accordance with the Company’s normal payroll practices.
 
(b)           Performance Bonus.  During the Term, Executive shall also be
eligible to receive an annual cash performance bonus (the "Performance
Bonus").  The criteria to attain such Performance Bonus shall be determined at
the discretion of the Board, or a designated committee thereof, which amount
shall be fifty percent (50%) of Executive’s Base Salary in the event of
exceptional performance with a lesser percentages upon meeting designated
criteria.  The Board, or such designated committee, shall use as guidance for
the determination of the Performance Bonus certain corporate and individual
goals  (the “Performance Goals”), which shall be established within 30 days of
the Effective Date of this Agreement by Executive and the Chief Executive
Officer of the Company and renewed annually on a calendar year basis (with the
first calendar year being pro-rated) by Executive and the Chief Executive
Officer no later than 15 days prior to the end of such calendar year.  Any
Performance Bonus will be paid to Executive within 60 days of the end of each
calendar year during the Term with respect to which a Performance Bonus is
earned.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           Withholding.  The Company shall withhold all applicable federal,
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to Executive under this Section 4.
 
(d)           Options.  As of the Effective Date, Executive will be granted
options (the “Options”) pursuant to the Company’s 2005 Stock Option Plan (the
“Plan”) to purchase 1,750,000 shares of the Company, par value $0.0001 per share
(the “Common Stock”).  Each such Option shall have a 10 year term, an exercise
price equal to $1.00 per share and be subject to the provisions of Section 9
below.
 
(i)      Fifty percent (50%) of the Options shall be designated as “Employment
Options” and shall vest, if at all, as follows:
 
A.      twenty five percent (25%) of the shares subject to such Employment
Option shall vest upon or be deemed vested as of the first anniversary of the
Effective Date; and thereafter
 
B.      the remaining unvested shares subject to such Employment Option shall
vest upon or be deemed vested in 24 equal monthly installments as of each
subsequent monthly anniversary of the Effective Date commencing with the
13-month anniversary.
 
(ii)      Fifty percent (50%) of the Options shall be designated as “Performance
Options” and shall vest, if at all, upon the successful achievement of the
Performance Goals.  The Performance Options shall vest in three equal annual
installments during the Term (representing in each year approximately 16.66% of
the total Options), subject to the successful annual achievement of the
applicable Performance Goals for such year.  The vesting of each installment of
the Performance Option shall be determined no later than 15 days prior to the
end of the applicable calendar year.
 
(iii)     The Company shall take all reasonable actions necessary to cause an
increase in the number of shares of Common Stock issuable under the Plan
sufficient to permit the issuance of the Options described in Section 4(d).
 
(iv)     Notwithstanding anything to the contrary herein, in the event of
Executive’s death, Disability or upon any Change of Control, all
unvested  Options shall immediately vest in full and remain exercisable, if
applicable, for a period of 365 calendar days following the date of such
termination.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(e)           Expenses.
 
(i)      Business Expenses.  The Company shall reimburse Executive for all
normal, usual and necessary expenses incurred by Executive in furtherance of the
business and affairs of the Company, including reasonable travel and
entertainment, upon timely receipt by the Company of appropriate vouchers or
other documented proof of Executive’s expenditures and otherwise in accordance
with any expense reimbursement policy as may from time to time be adopted by the
Company.
 
(ii)      Relocation Expenses.
 
A.      The Company shall reimburse Executive in an amount up to $150,000 for
covered/allowable expenses incurred in connection with his relocating to an area
in closer proximity to the Company’s office location including without
limitation closing costs and points paid with respect the sale and purchase of a
residence by the Executive.
 
B.      The Company shall reimburse Executive an additional $50,000 if temporary
housing is required prior to his permanent relocation.
 
C.      If Executive is terminated by the Company for Cause (as defined below),
or Executive terminates his employment with the Company for any reason other
than Good Reason, then Executive shall be required to repay the Company the
following percentage of the Relocation Expenses:
 
1.           100% if such termination occurs at any time on or prior to the
18-month anniversary of the Effective Date; and
 
2.           50% if such termination occurs following the 18-month anniversary
of the Effective Date but prior to the 24-month anniversary of the Effective
Date.
 
(f)           Insurance.
 
(i)      Executive shall be designated as a named insured on directors’ and
officers’ liability insurance of the Company.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(ii)      During the Term, the Company shall reimburse the Executive for the
annual premiums attributable to a term life insurance policy for the Executive
in an amount equal to $500,000, such reimbursement not to exceed $10,000 per
annum.
 
(g)           Executive Benefits and Perquisites.
 
(i)      Executive will be entitled to participate in all long-term and
short-term incentive compensation programs, profit sharing programs and
retirement programs (including without limitation equity-based programs) made
available from time to time to senior executives of the Company.
 
(ii)      During the Term, Executive shall receive a monthly car allowance in an
amount equal to $1,000 per month.
 
(h)           Vacation.  Executive shall, during the Term, be entitled to four
non-consecutive weeks of vacation per annum, in addition to nationally
recognized holidays.
 
5.      Confidential Information and Inventions.
 
(a)           Executive recognizes and acknowledges that in the course of his
duties he is likely to receive confidential or proprietary information owned by
the Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality.  Accordingly, during and after
the Term, Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its
affiliates.  “Confidential and Proprietary Information” shall include, but shall
not be limited to, confidential or proprietary scientific or technical
information, data, formulas and related concepts, business plans (both current
and under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, plans or the business and affairs of the Company or of any
affiliate or client of the Company.  Additionally, information that, by its
nature and content, would be readily recognized by a reasonable person to be
proprietary to the Company shall also be deemed Confidential and Proprietary
Information.  Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company.  Executive agrees not to:
 
(i)      use any such Confidential and Proprietary Information for strictly
personal use or for others; and
 
(ii)     permanently remove any Company material or reproductions (including but
not limited to writings, correspondence, notes, drafts, records, invoices,
technical and business policies, computer programs or disks) thereof from the
Company’s offices at any time during his employment by the Company, except as
required in the execution of Executive’s duties to the Company, provided;
however, that Executive shall not be prevented from using or disclosing any
Confidential and Proprietary Information:
 
A.      that Executive can demonstrate was known to him prior to the effective
date of that certain Confidential Disclosure Agreement entered into between the
Parties dated May 3, 2011;
 
B.      that is now, or becomes in the future, available to persons who are not
legally required to treat such information as confidential unless such persons
acquired the Confidential and Proprietary Information through acts or omissions
of Executive; or
 
C.      that he is compelled to disclose pursuant to the order of a court or
other governmental or legal body having jurisdiction over such matter, provided
that (1) Executive shall give Company sufficient advance written notice of such
required disclosure to permit it to seek a protective order or other similar
order with respect to such Confidential Information, and (2) thereafter
Executive shall disclose only the minimum Confidential Information required to
be disclosed in order to comply, whether or not a protective order or other
similar order is obtained by the Company.  The Confidential Information that is
disclosed pursuant to this paragraph shall remain Confidential Information for
all other purposes.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)           Executive agrees to return immediately all Company material and
reproductions (including but not limited, to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) thereof in his possession to the Company upon request and in any event
immediately upon termination of employment.
 
(c)           Except with prior written authorization by the Company, Executive
agrees not to disclose or publish any of the Confidential and Proprietary
Information, or any confidential, scientific, technical or business information
of any other party to whom the Company or any of its affiliates owes a legal
duty of confidence, at any time during or after his employment with the Company.
 
(d)           Executive agrees that all inventions, discoveries, improvements
and patentable or copyrightable works, relating to the Company’s business in
oncology drug therapeutics (“Inventions”) initiated, conceived or made by him,
either alone or in conjunction with others,  during the Term shall be the sole
property of the Company to the maximum extent permitted by applicable law and,
to the extent permitted by law, shall be “works made for hire” as that term is
defined in the United States Copyright Act (17 U.S.C.A., Section 101).  The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection
therewith.  Executive hereby assigns to the Company all right, title and
interest he may have or acquire in all such Inventions; provided, however, that
the Board may in its sole discretion agree to waive the Company’s rights
pursuant to this Section 5(d) with respect to any Invention that is not directly
or indirectly related to the Company’s business.  Executive further agrees to
assist the Company in every proper way (but at the Company’s expense) to obtain
and from time to time enforce patents, copyrights or other rights on such
Inventions in any and all countries, and to that end Executive will execute all
documents necessary:


(i)         to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and
 
(ii)        to defend any opposition proceedings in respect of such applications
and any opposition proceedings or petitions or applications for revocation of
such letters patent, copyright or other analogous protection.
 
(e)           Executive acknowledges that while performing the services under
this Agreement the Executive or, in the course of their services on behalf of
the Company, other employees, agents or advisors of the Company or its
affiliates may locate, identify and/or evaluate molecules, compounds, products
and product candidates having commercial potential in the specific segments of
the pharmaceutical or biotechnology research and development industries in the
field of oncology drug therapeutics (the “Corporate Opportunities”). Executive
understands, acknowledges and agrees that, subject to the intellectual property
rights of any third parties in such Corporate Opportunities, during employment
with the Company, the Executive shall not pursue any such Corporate Opportunity
for himself or for others unless on behalf of the Company or unless such
Corporate Opportunity is first offered to the Company and the Company rejects
such Corporate Opportunity.  Notwithstanding the foregoing, nothing in this
Agreement shall be construed as a limitation of Executive’s fiduciary duties as
an officer of the Company.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)           The provisions of this Section 5 shall survive any termination of
this Agreement.
 
6.      Non-Competition and Non-Solicitation.
 
(a)           Except as it relates to activities described in Section 3(c)(i)
and (ii) hereunder, Executive understands and recognizes that his services to
the Company are special and unique and that in the course of performing such
services Executive will have access to and knowledge of Confidential and
Proprietary Information (as defined in Section 5) and Executive agrees that,
during the Term he shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity (“Person”), enter into or engage in any business that is
directly or indirectly competitive with the Company’s business, either as an
individual for his own account, or as a partner, joint venturer, owner,
executive, employee, independent contractor, principal, agent, consultant,
salesperson, officer, director or shareholder of a Person in a business
competitive with the Company within the geographic area of the Company’s
business, which is deemed by the parties hereto to be worldwide ; provided,
however, that if a Person’s business has multiple lines or segments, some of
which are not competitive with the Company’s business, nothing herein shall
prevent Executive from being employed by, working for or assisting that line or
segment of a Person’s business that is not competitive with the Company’s
business. Executive acknowledges that, due to the unique nature of the Company’s
business, the loss of any of its clients or business flow or the improper use of
its Confidential and Proprietary Information could create significant
instability and cause substantial damage to the Company and its affiliates and
therefore the Company has a legitimate business interest in protecting the
continuity of its business interests and the restriction herein agreed to by
Executive narrowly and fairly serves such an important and critical business
interest of the Company.  Notwithstanding the foregoing, nothing contained in
this Section 6(a) shall be deemed to prohibit Executive from acquiring or
holding, solely for investment purposes, the securities of any corporation or
other entity, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than three percent (3%) of any class or series of outstanding
securities of such corporation or other entity.
 
(b)           During the Term and for a period of 12 months thereafter,
Executive shall not, directly or indirectly, without the prior written consent
of the Company:
 
(i)      solicit or induce any employee of the Company or any of its
subsidiaries to leave the employ of the Company or such subsidiaries; or
 
 
-7-

--------------------------------------------------------------------------------

 
 
(ii)       with respect to Corporate Opportunities, solicit the business of any
agent, client or customer of the Company or any of its subsidiaries with respect
to products or services similar to and competitive with those provided or
supplied by the Company or any of its subsidiaries.
 
(c)           Executive and Company mutually agree that both during the Term and
at all times thereafter, neither party shall directly or indirectly disparage,
whether or not true, the name or reputation of the other party, and in the case
of the Company including any officer, director or material shareholder of the
Company.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude the parties hereto or their successors from making truthful statements
in the proper performance of their jobs or that are required by applicable law,
regulation or legal process, and the parties shall not violate this provision in
making truthful statements in response to disparaging statements made by the
other party.
 
(d)           In the event that Executive materially breaches any provisions of
Section 5 or this Section 6, or the Company materially breaches the provisions
of Section 6(c), then, in addition to any other rights which the Company may
have, the Company shall be entitled to seek injunctive relief to enforce the
restrictions contained in such Sections which injunctive relief shall be in
addition to any other rights or remedies available to the Company under the law
or in equity.
 
(e)           The right and remedy enumerated in Section 6(d) shall be
independent of and shall be in addition to and not in lieu of any other rights
and remedies available to the Company at law or in equity.  If any of the
covenants contained in this Section 6, or any part of any of them, is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions.  If any of
the covenants contained in this Section 6 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable.  No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect the
Company’s right to the relief provided in this Section 6 or otherwise in the
courts of any other state or jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective states or
jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.
 
(f)            In the event that an actual proceeding is brought in equity to
enforce the provisions of Section 5 or this Section 6, Executive shall not urge
as a defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies that may be available.  Executive
agrees that he shall not raise in any proceeding brought to enforce the
provisions of Section 5 or this Section 6 that the covenants contained in such
Sections limit his ability to earn a living.
 
(g)           The provisions of this Section 6 shall survive any termination of
this Agreement, provided that the Company has not breached its obligations under
this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
7.      Representations and Warranties by Executive.  Executive hereby
represents and warrants to the Company as follows:
 
(a)           Neither the execution or delivery of this Agreement nor the
performance by Executive of his duties and other obligations hereunder violate
or will violate any statute or law or conflict with or constitute a default or
breach of any covenant or obligation, including without limitation any
non-competition restrictions, under any prior employment agreement, contract, or
other instrument to which Executive is a party or by which he is bound (whether
immediately, upon the giving of notice or lapse of time or both).
 
(b)           Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligation
of Executive enforceable against his in accordance with its terms.  No approvals
or consents of any persons or entities are required for Executive to execute and
deliver this Agreement or perform his duties and other obligations hereunder.
 
8.      Termination.  Notwithstanding any provision to the contrary contained
herein, and subject to the provisions of Section 9 below, which shall
exclusively govern Executive's rights upon termination of employment with the
Company, this Agreement and Executive's employment with the Company may be
terminated by either party at any time and for any reason or no reason at all.
 
9.      Severance.                           
 
(a)           In the event that Executive’s employment is terminated by the
Company without Cause (as defined below), or by Executive for Good Reason (as
defined below), then upon such termination the Company shall pay Executive’s
earned and accrued Base Salary and any earned (or partially) earned bonus
through the date of termination, at the rate in effect at the time of
termination, and in addition, the Company shall:
 
(i)      continue to pay Executive’s Base Salary and benefits (including without
limitation any premiums due from Executive for health insurance benefits under
COBRA) at the rate in effect at the time of termination (without regard to any
reduction in base salary that served as the basis for a resignation for Good
Reason) for a period (the “Severance Period”) of 12 months following the date of
termination.
 
(ii)     the vesting of all unvested Employment Options shall be accelerated
such that all unvested Employment Options shall be deemed vested as of the
termination date; and
 
(iii)    all vested Options shall remain exercisable for a period of 365
calendar days following the termination date, after which date all Options shall
expire; provided, however, that no such Option shall be exercisable after the
expiration of its maximum term pursuant to the terms thereof.
 
(b)           In the event that Executive’s employment is terminated by the
Company for Cause, or by Executive other than for Good Reason, then upon such
termination the Company shall pay Executive’s earned and accrued Base Salary and
any earned (or partially) earned bonus through the date of termination, at the
rate in effect at the time of termination, and (i) Executive shall not be
entitled to any severance benefits, and (ii) the vesting applicable to all
unvested Options shall cease immediately and the Executive shall have a period
of 90 days to exercise any and all vested Options (or such longer period as
provided in the Plan, in the event of death or disability), after which time all
Options shall expire.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(c)           In the event that Executive’s employment is terminated at any
time, beginning on the day that is 60 days prior to the effective date of a
Change of Control (as defined below) (the “Trigger Date”) and ending on the date
that is 12 months from the Trigger Date, then:
 
(i)     Executive shall be entitled to receive the amounts and benefits
described above in Sections 9(a)(i) ; and


(ii)    all unvested Options shall immediately vest in full and remain
exercisable, if applicable, for a period of 365 calendar days following the date
of such termination; provided, however, that no such Option shall be exercisable
after the expiration of its maximum term pursuant to the terms thereof.  In
order to give effect to the foregoing provision, notwithstanding anything to the
contrary set forth in the Executive’s Option agreements regarding immediate
forfeiture of unvested shares upon termination of service or the duration of
post-termination of service exercise periods, following any termination of the
Executive’s employment, none of Executive’s Options shall terminate with respect
to any vested or unvested portion subject to such equity incentive awards before
90 days following such termination.


(d)           This Section 9 sets forth the only obligations of the Company with
respect to the termination of Executive’s employment with the Company, and
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 9.  Further, notwithstanding anything to the contrary contained herein,
the Company shall have no obligation to pay, and Executive shall have no
obligation to receive, any compensation, benefits or other consideration
provided for in this Section 9 (the “Payments”) following termination of
Executive’s employment unless Executive executes, and does not revoke or
rescind, in no event later than 45 days following Executive’s termination (the
“Release Deadline”) a separate agreement, in the form attached hereto as Exhibit
A (the “Release Agreement”), releasing, as provided therein, the Company from
any and all liability in connection with the termination of Executive’s
employment; provided, however, that the failure to execute the Release Agreement
shall not relieve the Company of its obligation to pay to Executive, and
Executive shall be entitled to receive, the amount of any earned and/or accrued
but unpaid Base Salary through the date of termination.  The Company will pay
the Payments in accordance with its regular payroll schedule; provided, however,
that no Payments will be paid prior to the Release Deadline.  If the Company
determines that the Payments constitute “deferred compensation” under Section
409A (as defined in Section 11), and Executive’s Separation from Service (as
defined in Section 11) occurs at a time during the calendar year when the
Release Agreement could be executed in the calendar year following the calendar
year in which Executive’s Separation from Service occurs, then regardless of
when the Release is returned to the Company, the Release will not be deemed
executed any earlier than the Release Deadline.  Notwithstanding any other
payment schedule set forth in this Agreement, none of the Payments will be paid
or otherwise delivered prior to the execution of the Release Agreement.  Except
to the extent that Payments may be delayed until the Specified Employee Initial
Payment Date pursuant to Section 11, on the first regular payroll pay day
following the execution of the Release, the Company will pay Executive the
Payments Executive would otherwise have received under the Agreement on or prior
to such date but for the delay in Payments related to the execution of the
Release, with the balance of the Payments being paid as originally scheduled.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(e)          The Company shall withhold all applicable federal, state and local
taxes and social security and such other amounts as may be required by law from
all amounts payable to the Executive under this Section 9.
 
(f)           The provisions of this Section 9 shall survive any termination of
this Agreement.
 
(g)           For purposes of this Agreement, “Cause” shall include any of the
following:
 
(i)        Executive's willful abandonment of  material duties or obligations
hereunder, or willful misconduct by Executive in respect of such duties or
obligations, including, without limitation, willful failure, disregard or
refusal by Executive to abide by specific objective and lawful directions
received by his in writing constituting an action of the Board;
 
(ii)       any willful, intentional or grossly negligent act by Executive having
the reasonably foreseeable effect of actually and substantially injuring,
whether financial or otherwise, the business reputation of the Company;
 
(iii)      Executive's indictment of any felony;
 
(iv)      Executive being convicted of a misdemeanor involving moral turpitude
that causes, or could reasonably be expected to cause, substantial harm to the
Company or its reputation;
 
(v)       the determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that Executive engaged in some form of harassment prohibited by
law (including, without limitation, age, sex or race discrimination); provided,
however, that Cause shall not exist under this clause (v) unless the Company
gives written notice to Executive where such notice describes with particularity
the alleged act(s) at issue and has given Executive an opportunity to be heard
at a meeting of the Board with or without counsel;
 
(vi)      any misappropriation or embezzlement of the property of the Company or
its affiliates (whether or not a misdemeanor or felony) by Executive; and
 
(vii)     a material breach by the Executive of Section 5, 6 or 7 of this
Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(h)           Notwithstanding the foregoing, Cause shall not exist unless the
Company gives written notice to Executive where such notice describes with
particularity the alleged act(s) at issue and has given Executive an opportunity
to be heard at a meeting of the Board with or without counsel or other
representative.  For purposes of this Agreement, “Good Reason” shall mean:
 
(i)       any diminution by the Company of Executive's title, or Base Salary, or
material diminution of his duties;
 
(ii)      relocation in the principal location of the Company’s office or the
principal location of Executive’s office to an office that more than  35 miles
from the Company’s principal office, which shall be in proximity to Bridgewater,
NJ; or
 
(iii)     a material breach by the Company of Section 4 of this Agreement,
which, if capable of being cured, is not cured by the Company within 30 days of
written notice by Executive to the Company; or
 
(i)      For purposes of this Agreement, “Change of Control” shall have the
meaning set forth in the Plan, except that, notwithstanding the terms of the
Plan, no transaction shall be considered a Change of Control under this
Agreement:
 
(i)      as a result of a Change of Control arising out of  or in connection
with issuance and sale by the Company of its equity securities for the primary
purpose of financing the Company’s on-going operations where the primary
recipient of proceeds are not stockholders of the Company; and
 
(ii)     as a result of a Change of Control arising out of any transaction
ascribing a valuation of the Company of less Forty Five Million Dollars
($45,000,000).
 
11.      Certain Tax Provisions.
 
(a)           Section 409A.  Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Agreement (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”) shall not commence in connection with Executive’s
termination of employment unless and until Executive has also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (“Separation From Service”), unless the Company reasonably
determines that such amounts may be provided to Executive without causing
Executive to incur the additional 20% tax under Section 409A.  If Executive is,
upon the separation from service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Severance Benefit payments shall be delayed until the earlier to occur of: (i)
the date that is six months and one day after Executive’s Separation From
Service, or (ii) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall pay to Executive a lump sum amount equal to the
sum of the Severance Benefit payments that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the payment of
the Severance Benefits had not been so delayed pursuant to this Section.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)      Section 280G.  Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between Executive and
the Company  (collectively, the "Payments") constitute a "parachute payment"
within the meaning of Section 280G of the Code and (ii) but for this Section
11(b), would be subject to the excise tax imposed by Section 4999 of the Code,
then the Payments shall be payable either (i) in full or (ii) as to such lesser
amount which would result in no portion of such Payments being subject to excise
tax under Section 4999 of the Code; whichever of the foregoing amounts, taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, results in Executive’s receipt on an after-tax
basis, of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless Executive and the Company otherwise agree in
writing, any determination required under this Section 11(b) shall be made in
writing by the Company’s independent public accountants (the "Accountants"),
whose reasonable determination shall be conclusive and binding upon Executive
and the Company for all purposes.  For purposes of making the calculations
required by this Section 11(b), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of  the Sections 280G and 4999
of the Code.  Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 11(b).  If a reduction in Payments is
necessary so that no portion of the Payments is subject to the excise tax under
Section 4999 of the Code, reduction shall occur in the manner that results in
the greatest economic benefit to Executive. If such excise tax or a reduction in
Payments can be avoided by obtaining stockholder consent to the Payments, the
Company shall use its best efforts to obtain requisite stockholders consents to
avoid such excise tax or a reduction in Payments.   If more than one method of
reduction will result in the same economic benefit, the items so reduced will be
reduced pro rata.  If this Section 11(b) is applied to reduce an amount payable
to Executive, and the Internal Revenue Service successfully asserts that,
despite the reduction, Executive has nonetheless received payments which are in
excess of the maximum amount that could have been paid to his without being
subjected to any excise tax, then, unless it would be unlawful for the Company
make such a loan or similar extension of credit to Executive, Executive may
repay such excess amount to the Company though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of the applicable federal rate (as determined under section 1274(d) of the
Code in respect of such loan).
 
12.      Miscellaneous.
 
(a)           This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of laws.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b)           Simultaneously with the execution of this Agreement, the Company
and the Executive shall enter into the Indemnification Agreement attached hereto
as Exhibit B. Notwithstanding the foregoing, the Company agrees that with
respect to any liability arising from Employee’s actions while employed by the
Company, the Employee will continue to be covered by the applicable directors
and officers insurance generally covering directors and officers of the Company
following his last date of employment, but only to the extent that such
insurance is applicable. 
 
(c)           Any dispute arising out of, or relating to, this Agreement or the
breach thereof (other than Sections 5 or 6 hereof), or regarding the
interpretation thereof, shall be exclusively decided by binding arbitration
conducted in New York, NY in accordance with the rules of the American
Arbitration Association (the “AAA”) then in effect before a single arbitrator
appointed in accordance with such rules.  Judgment upon any award rendered
therein may be entered and enforcement obtained thereon in any court having
jurisdiction.  The arbitrator shall have authority to grant any form of
appropriate relief, whether legal or equitable in nature, including specific
performance.  Each of the parties agrees that service of process in such
arbitration proceedings shall be satisfactorily made upon it if sent by
registered mail addressed to it at the address referred to in clause (h)
below.  The costs of such arbitration shall be borne proportionate to the
finding of fault as determined by the arbitrator.Judgment on the arbitration
award may be entered by any court of competent jurisdiction.
 
(d)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective heirs, legal representatives,
successors and assigns.
 
(e)           This Agreement, and Executive’s rights and obligations hereunder,
may not be assigned by Executive.  The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets provided the
assignee entity which succeeds to the Company expressly assumes the Company’s
obligations hereunder and complies with the terms of this Agreement.
 
(f)           This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement signed by the parties
hereto.
 
(g)           The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect.  No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.
 
(h)           All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails.  Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this clause (h).
 
 
-14-

--------------------------------------------------------------------------------

 
 
(i)           This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.
 
(j)           As used in this Agreement, “affiliate” of a specified Person shall
mean and include any Person controlling, controlled by or under common control
with the specified Person.
 
(k)           The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
(l)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.
 


 
[Remainder of Page Intentionally Left Blank]
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

  ARNO THERAPEUTICS, INC.          
 
By:
/s/ Glenn Mattes       Name:  Glenn Mattes       Title:    President and Chief
Executive Officer       Date:    June 22, 2011  

 
 

  EXECUTIVE          
 
By:
/s/ Alex Zukiwski       Name:  Alex Zukiwski, M.D       Date:    June 22, 2011  

 
 
-16-

--------------------------------------------------------------------------------

 
 
Exhibit A


[Form of]
Release Agreement


THIS RELEASE AGREEMENT (the “Agreement”) is entered into as of [DATE] by and
between ALEX ZUKIWSKI, M.D. (the “Executive”) and ARNO THERAPEUTICS, INC., a
Delaware corporation (the “Company”).


WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated June [      ], 2011 (the “Employment Agreement”), which set
forth the terms of Executive’s employment with the Company as its Chief Medical
Officer;


WHEREAS, Section 9 of the Employment Agreement sets forth certain compensation
and other benefits payable to Executive in certain circumstances upon the
termination of his employment with the Company;


WHEREAS, paragraph (d) of Section 9 provides that the Company’s obligation to
pay to Executive the compensation and other benefits described in Section 10 of
the Employment Agreement is conditioned upon the Executive’s execution of a
Release Agreement (as defined therein); and


WHEREAS, the parties intend that this Agreement shall constitute the Release
Agreement described in Section 9(d) of the Employment Agreement.


NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:


1.           Release of Claims.  In consideration for the payments and other
benefits described in Section 10 of the Employment Agreement, Executive hereby
fully and finally releases, waives, and discharges any and all legal claims
against the Company that he has through the date on which he signs this
Agreement. This full and final release, waiver, and discharge extends to legal
and equitable claims of any kind or nature whatsoever including, without
limitation, the following:


(a)           All claims that Executive has now, whether or not he now knows
about the claims;


(b)           All claims for attorney’s fees and costs;


(c)           All claims for alleged discrimination against his under any
applicable federal, state, and local law including, without limitation, rights
and claims of age discrimination under the federal Age Discrimination in
Employment Act (“ADEA”) and federal Older Workers Benefits Protection Act
(“OWBPA”); and discrimination claims under the New Jersey Law Against
Discrimination (“NJLAD”), the New Jersey Family Leave Act, Title VII of the
Civil Rights Act of 1964 (“Title VII”), and the Americans With Disabilities Act
(“ADA”);


(d)           All claims arising out of his employment and the termination of
his employment and service as an officer with the Company, including, but not
limited to, any alleged breach of contract, wrongful termination, termination in
violation of public policy, defamation, invasion of privacy, fraud, negligence,
infliction of emotional distress, breach of implied contract and breach of the
covenant of good faith and fair dealing;
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           All claims for any other alleged unlawful employment practices
arising out of or relating to his employment or separation from employment and
service as an officer with the Company; and


(f)           All claims for any other form of pay, for example bonus pay,
incentive pay, holiday pay, and sick pay.


Provided, however, that the foregoing does not constitute a release or waiver of
Executive’s rights, if any, to (a) indemnification under any applicable
directors & officers liability insurance policy, applicable state and federal
law, and the Company’s certificate of incorporation and bylaws, (b) any rights
under stock options, stock purchase agreements and equity plans of the Company
and any vested interest he may have in any 401(k), retirement, defined benefit,
defined contribution or other plan by virtue of his employment with the Company,
(c) any rights or claims that may arise after this Agreement is signed, (d) any
rights to any unemployment compensation benefits to which he is entitled taking
into consideration all payments he receives, (e) any rights under the Employment
Agreement, including without limitation the payments and benefits specifically
promised to Executive under the Employment Agreement, and any rights of
Executive under any other written agreement with the Company entered into after
the date of the Employment Agreement, or (f) the right to institute legal action
for the purpose of enforcing the provisions of this Agreement and/or the
Employment Agreement. Notwithstanding the foregoing provisions of this General
Release of Claims, to the extent there is a conflict between this General
Release of Claims, on one hand, and the applicable directors and officers
insurance that the Company is obligated to keep in effect, on the other, the
Employee’s benefits under the applicable insurance plan/policy will remain in
full force and effect control but only to the extent that such insurance is
applicable.


Executive also hereby waives any right to reinstatement to employment with the
Company.


For purposes of this Section 2, “Executive” includes anyone who has or obtains
any legal rights or claims through Executive, and the term “Company” means Arno
Therapeutics, Inc., and its past and present parents and subsidiaries, if any,
and each of them; and past and present agents, officers, directors, employees,
insurers, indemnitors, attorneys, successors or assigns of any or all of the
foregoing entities.


 2.           Rights to Counsel, Consider, and Revoke and Rescind.


(a)           Executive acknowledges that he consulted with an attorney prior to
signing the Employment Agreement. The Company hereby advises Executive to
consult with an attorney prior to signing this Agreement.
 
(b)           Executive understands that he has the right to take up to 21 days
to consider his waiver of age discrimination rights and claims under the ADEA
and OWBPA, beginning the date on which he received this Agreement. he further
understands that, if he signs this Agreement, he may revoke his waiver of age
discrimination rights and claims under the ADEA and OWBPA within seven days
thereafter, and his waiver will not be effective or enforceable until this
seven-day period has expired.
 
 3.           Charges. This Agreement does not prohibit Executive from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.
 
 
A-2

--------------------------------------------------------------------------------

 
 
 4.           Other Agreements.


(a)           Executive’s obligations under Sections 5 and 6 of the Employment
Agreement shall remain in full force and effect and will survive the termination
of Executive’s employment with the Company in accordance with the terms of the
Employment Agreement.  Nothing in this Agreement shall be construed to supersede
or otherwise relieve Executive of such obligations.


(b)           The Company agrees that no amendment or modification of its
certificate of incorporation or bylaws adopted after the date hereof that
reduces Executive’s rights to seek and obtain indemnification from the Company
in his capacity as officer and/or director shall be effective against Executive.


5.           Miscellaneous.  This Agreement states the entire agreement between
Executive and the Company with respect to the subject matter hereof and
supersedes and merges all prior negotiations, agreements, and understandings, if
any.  No modification, release, discharge, or waiver, of any provision of this
Agreement shall be of any force or effect unless made in writing and signed by
Executive and the Company, and specifically identified as a modification,
release, or discharge, of this Agreement.  If any term, clause, or provision of
this Agreement shall for any reason be adjudged invalid, unenforceable, or void,
the same shall not impair or invalidate any of the other provisions of the
Agreement, all of which shall be performed in accordance with their respective
terms.  This Agreement shall inure to the benefit of the successors and assigns
of the Company.


Executive represents that this Agreement, and the release contained in this
Agreement, have been given voluntarily and free from duress or undue influence
on the part of any person or entity released by this Agreement, or by any third
party.  Executive acknowledges and understands that he has no obligation to
enter into this Agreement, but that the Company has no obligation to provide to
Executive the payments and benefits described under Section 9([   ]) of the
Employment Agreement if he does not enter into this Agreement.
 
Executive has read this Agreement carefully and understands all of its terms. he
acknowledges that he has had the opportunity to discuss this Agreement with his
own attorneys prior to signing it, and to make certain that he understands the
meaning of the terms and conditions contained in this Agreement and fully
understands the content and effect of this Agreement. In agreeing to sign this
Agreement, Executive acknowledges that he has not relied on any representations
or statements, whether oral or written, other than the express statements of
this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.
 
EXECUTIVE:
 
ARNO THERAPEUTICS, INC.
              By:
 
  By:
 
  Name:
Alex Zukiwski, M.D.
  Name:
Glenn Mattes
        Its: Chief Executive Officer               Dated: 
  
  Dated: 
 
 

 
 
A-3

--------------------------------------------------------------------------------

 
 